                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,                    )     8:18CR313
                                             )
      Plaintiff,                             )
                                             )     MOTION FOR
vs.                                          )     REVIEW OF
                                             )     DETENTION
DAVID GAMSO,                                 )
                                             )
      Defendant.                             )

COMES NOW Defendant, DAVID GAMSO, by and through his attorney, Brent M.
Bloom, and hereby informs the Court that circumstances have materially
changed since the time of the Court’s initial order of detention on May 28, 2019
and based upon said changed circumstances, the information stated herein, and
pursuant to 18 USC §3142, Defendant moves this Honorable Court for a hearing
to address Mr. Gamso’s release status, and to grant conditions of release only to
allow Mr. Gamso to participate in inpatient chemical dependency treatment as
detailed herein.

Defendant moves for a hearing to determine whether he should be granted
conditions of release so that on on June 27, 2019 at 9:30 a.m. he may enter
inpatient treatment at CHI Health St. Francis Alcohol and Drug Treatment Center
in Grand Island, NE.

Defendant informs the Court in the following particulars:

                   1. That Defendant has had a substance abuse evaluation by
                      Trisha Troia, LCSW, a Licensed Alcohol and Chemical
                      Dependency Counselor in Nebraska;
                   2. That said evaluation was provided to relevant staff at CHI
                      Health St. Francis Alcohol and Drug Treatment Center in Grand
                      Island, NE, ;
                   3. That CHI Health St. Francis Alcohol and Drug Treatment Center
                      in Grand Island, NE,has informed counsel that Mr. Gamso has
                      been accepted into inpatient treatment at said facility with an
                      admission date and time of June 27, 20-19 at 9:30 a.m.;
              4. That both the evaluation from Trisha Troia and the acceptance
                 letter from CHI Health St. Francis Alcohol and Drug Treatment
                 Center in Grand Island, NE, have been provided to Quintin
                 Erdman at U.S. Pretrial/Probation;
              5. That being in inpatient treatment would mitigate any risk of flight
                 or danger concerns that may have existed in this matter;
              6. That Defendant’s mother, Shari L. Keen has agreed to provide
                 transportation to Defendant on June 27, 2019 from Douglas
                 County Corrections to the CHI Health St. Francis Alcohol and
                 Drug Treatment Center in Grand Island, NE, and is capable of
                 doing so;
              7.
WHEREFORE, Defendant, DAVID GAMSO, hereby moves pursuant to 18 USC
§3142 for a hearing on this motion, for an order of the Court granting conditions
of release to include Mr. Gamso’s placement at CHI Health St. Francis Alcohol
and Drug Treatment Center in Grand Island, NE beginning at 9:30 a.m. on June
27, 2019, and that Mr. Gamso be released from custody by 6:30 a.m. on June
27, 2019 so that he can be transported by his mother, Shari L. Keen from
Omaha, NE to Grand Island, NE in time to be accepted into the facility at 9:30
a.m. on June 27, 2019

RESPECTFULLY submitted this 12th day of June, 2019.

                                         DAVID GAMSO,
                                         Defendant

                                         BY: /s/ Brent M. Bloom, #18239
                                              416 South 14th Street
                                              Omaha, Nebraska 68102
                                              (402) 342-2833
                                              Attorney for Defendant

                         CERTIFICATE OF SERVICE
The undersigned hereby by certifies that the foregoing was filed on June 12,
2019 electronically with the United States District Court for the District of
Nebraska through ECF and that the system generated electronic notification to:

Kim Bunjer, Assistant United States Attorney
                                        /s/ Brent M. Bloom
